Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 10/15/2020. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Seung-Hyun Jang (Reg. #75303) on May 12, 2021.
Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

15. (Currently Amended) A control method of a vehicle supercharging system that supplies air to an engine and a transmission by using an electric supercharger, comprising:
determining, by a controller, whether an engine boosting control condition, a transmission cooling control condition, and a transmission warming control condition are satisfied based on a driving state of a vehicle;
in response to the engine boosting control condition being satisfied, operating, by the controller, the electric supercharger, and connecting, by the controller, an engine-side supercharging path part that is bypassed in an air supplying line that supplies air to the engine through valve control and then passes it through the electric supercharger; and
in response to the transmission cooling control condition or the transmission warming control condition being satisfied, operating, by the controller, the electric supercharger, and connecting, by the controller, a transmission-side supercharging path part that sucks air separately from the engine-side air supplying line through valve control and passes it through the electric supercharger.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-20 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Kim (US 8869757) is representative of the art in this field. However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-14, in claim 1 the prior art of record does not teach:
“a transmission-side supercharging path part configured to: 
suck air separately from the engine-side air supplying line; 
pass through the electric supercharger; and 
supply compressed air to the transmission;”
and as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 15-20, in claim 15 the prior art of record does not teach:



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746